 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RUTH GONZALEZ,                                 Case No. 1:18-cv-01001-JDP
12                        Plaintiff,
13                        v.                          ORDER DISCHARGING ORDER TO SHOW
       COMMISSIONER OF SOCIAL                         CAUSE
14
       SECURITY,
15                                                    ECF No. 14
                          Defendant.
16

17          Plaintiff Ruth Gonzalez, proceeding without counsel, appealed defendant’s decision

18   denying her application for Social Security benefits by filing a complaint before this court on July

19   26, 2018. ECF No. 1. On February 10, 2020, we issued a second order to show cause why this

20   case should not be dismissed because plaintiff had failed to comply with a court-ordered deadline.
21   ECF No. 14. On March 4, 2020, plaintiff responded that she would be prepared to file a motion

22   for summary judgment within thirty days. ECF No. 15. Plaintiff appears to have had some

23   difficulty serving documents on defendants. See id. We are satisfied that plaintiff’s explanation

24   warrants discharge of the order to show cause.

25          Accordingly, it is hereby ordered that:

26      1. The order to show cause issued on February 10, 2020, ECF No. 14, is discharged.
27

28
                                                       1
 1      2. Plaintiff shall have thirty days from the date of this order to file either a motion for

 2            summary judgment or an opening brief. All other deadlines in the scheduling order are

 3            extended accordingly.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      March 5, 2020
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9   No. 204.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
